



109 HR 5096 IH: To amend title 35, United States Code, to modify certain


U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 5096

		IN THE HOUSE OF REPRESENTATIVES

		

			April 5, 2006

			Mr. Berman (for

			 himself and Mr. Boucher) introduced

			 the following bill; which was referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 35, United States Code, to modify certain

		  procedures relating to patents.

	

	

		1.Short titleThis Act may be cited as the Patents

			 Depend on Quality Act of 2006 or PDQ Act.

		2.Opposition

			 procedures

			(a)In

			 generalTitle 35, United States Code, is amended by inserting

			 after chapter 31 the following new chapter:

				

					32Post-grant

				opposition procedures

						

							Sec.

							 321. Right to oppose patent; opposition

				  request.

							 322. Real party in interest.

							 323. Timing of opposition request.

							 324. Limits on scope of validity issues raised.

							 325. Institution of the opposition proceeding.

							 326. Patent owner response.

							 327. Amendment of claims.

							 328. Discovery and sanctions.

							 329. Supplemental submissions.

							 330. Hearing and briefs.

							 331. Written decision.

							 332. Burden of proof and evidence.

							 333. Reconsideration.

							 334. Appeal.

							 335. Certificate.

							 336. Estoppel.

							 337. Duration of opposition.

							 338. Settlement.

							 339. Intervening rights.

							 340. Relationship with reexamination proceedings.

						

						321.Right to oppose

				patent; opposition request

							(a)Filing of

				oppositionA person may request that the grant or reissue of a

				patent be reconsidered by the Patent and Trademark Office by filing an

				opposition seeking to invalidate 1 or more claims in the patent. The Director

				shall establish, by regulation, fees to be paid by the person filing the

				opposition (in this chapter referred to as the opposer). Copies

				of patents and printed publications to be relied upon in support of the request

				must be filed with the request. If an opposer relies on other factual evidence

				or on expert opinions in support of the opposition, such evidence and opinions

				must be filed with the request through one or more accompanying affidavits or

				declarations.

							(b)Copies provided

				to patent ownerCopies of any documents filed under subsection

				(a) must be provided to the patent owner or, if applicable, the designated

				representative of the patent owner, at the time of filing under subsection (a),

				except that if a request is made that the identity of a real party in interest

				be kept separate pursuant to section 322(b), then the identity of the real

				party in interest may be redacted from the copies provided.

							(c)File available to

				the publicThe file of any opposition proceeding shall be made

				available to the public, except as provided in section 322.

							322.Real party in

				interest

							(a)IdentificationThe person making a request under section

				321 shall identify in writing each real party in interest, and the opposition

				pursuant to the request shall proceed in the name of the real party in

				interest.

							(b)Identity kept

				separate upon request

								(1)In

				generalSubject to paragraph (2), if requested by the opposer,

				the identity of a real party in interest shall be kept separate from the file

				of the opposition and made available only to Government agencies upon written

				request, or to any person upon a showing of good cause. If the identity of a

				real party in interest is kept separate from the file under this paragraph,

				then the opposition shall proceed in the name of the individual filing the

				request as the representative of the real party in interest.

								(2)ExceptionNo

				request under paragraph (1) to keep the identity of a real party in interest

				separate from the file of the opposition may be made or maintained if the

				opposer relies upon factual evidence or expert opinions in the form of

				affidavits or declarations during the opposition proceeding or if the opposer

				exercises the right to appeal under section 141.

								323.Timing of

				opposition requestA person

				may not make an opposition request under section 321 later than 9 months after

				the grant of the patent or issuance of the reissue patent, as the case may be,

				or later than 6 months after receiving notice from the patent holder alleging

				infringement of the patent, except that, if the patent owner consents in

				writing, an opposition request may be filed anytime during the period of

				enforceability of the patent. A court having jurisdiction over an issue of

				validity of a patent may not require the patent owner to consent to such a

				request.

						324.Limits on scope

				of validity issues raisedAn

				opposition request under section 321 must identify with particularity the

				claims that are alleged to be invalid and, as to each claim, 1 or more issues

				of invalidity on which the opposition is based. The issues of invalidity that

				may be considered during the opposition proceeding are double patenting and any

				of the requirements for patentability set forth in sections 101, 102, 103, and

				112, and the fourth paragraph of section 251, except for—

							(1)any requirement

				contained in the first paragraph of section 112 relating to disclosing the best

				mode; and

							(2)any issue arising

				under subsection (c), (f), or (g) of section 102.

							325.Institution of

				the opposition proceeding

							(a)Dismissal;

				institution

								(1)DismissalThe

				Director may dismiss an opposition request that the Director determines lacks

				substantial merit. The determination by the Director to dismiss an opposition

				request shall not be appealable. The dismissal of an opposition request shall

				not be admissible in any civil action related to the patent against which a

				dismissed request was filed.

								(2)InstitutionIf the Director receives 1 or more requests

				that meet the requirements of section 321 regarding the same patent by the

				Director and are not dismissed under paragraph (1), an opposition proceeding

				shall be promptly instituted pursuant to the request or requests, but not

				before a period of 9 months has elapsed since the date on which the patent was

				granted.

								(3)Consolidated

				proceedingIf an opposition proceeding is instituted based upon

				more than 1 opposition request, the opposition shall proceed as a single

				consolidated proceeding, unless later divided under subsection (c).

								(b)PartiesThe parties to an opposition proceeding

				under this section shall be the patent owner and each opposer whose request

				meets the requirements of section 321 and has not been dismissed under

				subsection (a)(1).

							(c)Decision by

				panelThe Director shall assign the opposition proceeding to a

				panel of three administrative patent judges (in this chapter referred to as the

				panel). The panel shall decide the questions of patentability

				raised in each opposition request for which an opposition proceeding has been

				instituted. The decision shall be based upon the prosecution record that was

				the basis for the grant of the patent and the additional submissions by the

				parties to the opposition proceeding authorized under this chapter. The panel

				may, in appropriate cases, divide the opposition into separate proceedings if

				the opposition involves multiple opposition requests by different

				parties.

							326.Patent owner

				responseAfter the Director

				has instituted an opposition proceeding under section 325, the patent owner

				shall have the right to file, within the time period set by the panel, a

				response to each opposition request that is the subject of the proceeding. The

				patent owner, in responding to an opposition request, shall file with the

				response, through affidavits or declarations, any additional factual evidence

				and expert opinions on which the patent owner relies in support of the

				response.

						327.Amendment of

				claimsThe patent owner is

				entitled to request amendment of any claims that are the subject of an

				opposition proceeding under this chapter, including by the addition of new

				claims. The patent owner shall file any such request for amendment with the

				patent owner’s response to an opposition request under section 326. The panel

				may permit further requests for amendment of the claims only upon good cause

				shown by the patent owner. No amendment enlarging the scope of the claims of

				the patent shall be permitted in the opposition proceeding.

						328.Discovery and

				sanctions

							(a)DiscoveryAfter an opposition proceeding is

				instituted under this chapter, the patent owner shall have the right to depose

				each person submitting an affidavit or declaration on behalf of any opposer,

				and each opposer shall have the right to depose each person submitting an

				affidavit or declaration on behalf of the patent owner. Such depositions shall

				be limited to cross-examination on matters relevant to the affidavit or

				declaration. No other discovery shall be permitted unless the panel determines

				that additional discovery is required in the interest of justice. The panel

				shall determine the schedule for the taking of discovery under this

				subsection.

							(b)SanctionsIf

				any party to an opposition proceeding fails to properly respond to any

				discovery under subsection (a), the panel may draw appropriate adverse

				inferences and take other action permitted by statute, rule, or

				regulation.

							329.Supplemental

				submissionsThe panel may

				permit one or more supplemental submissions to be made by any party to an

				opposition proceeding under this chapter, subject to the rights and limitations

				on discovery under section 328.

						330.Hearing and

				briefsAny party to an

				opposition proceeding under this chapter may request an oral hearing within the

				time set by the panel. If a hearing is requested or the panel determines sua

				sponte that a hearing is needed, the panel shall set a time for the hearing.

				The panel may permit the partied to file briefs for the hearing, and shall

				permit cross-examination of all affiants and declarants in the hearing, either

				before the panel or by deposition taken under section 328.

						331.Written

				decisionThe panel shall issue

				a written decision on each issue of patentability with respect to each claim

				that is the subject of an opposition proceeding under this chapter. The written

				decision shall consist of findings of fact and conclusions of law. The written

				decision shall become a final determination of the Office on the issues raised

				in the opposition unless a party to the opposition files a request for

				reconsideration and modification of the written decision within a period set by

				the panel, which shall not be less than two weeks from the date of the written

				decision.

						332.Burden of proof

				and evidence

							(a)Burden of

				proofThe opposer in an

				opposition proceeding under this chapter shall have the burden to prove the

				invalidity of a claim by a preponderance of the evidence. The determination of

				invalidity shall be based upon the broadest reasonable construction of the

				claim.

							(b)EvidenceThe Federal Rules of Evidence shall apply

				to the opposition proceeding, except to the extent inconsistent with any

				provision of this chapter.

							333.ReconsiderationIf a request is filed for reconsideration of

				the written decision in an opposition proceeding under this chapter, the panel

				may authorize a party to the proceeding who did not file such a request to file

				a response to the request for reconsideration. Following any reconsideration,

				the panel shall either deny the request for modification of the written

				decision or grant the request and issue a modified written decision, which

				shall constitute the final determination of the Office on the issues raised in

				the opposition proceeding.

						334.AppealA party dissatisfied with the final

				determination of the panel in an opposition proceeding under this chapter may

				appeal the determination under sections 141 through 144. Any party to the

				opposition proceeding shall have the right to be a party to the appeal.

						335.CertificateWhen a decision of a panel in an opposition

				proceeding under the chapter has become final under section 331, 333, or 334,

				as the case may be, the Director shall issue and publish a certificate in

				accordance with the decision, canceling any claim of the patent determined to

				be unpatentable, and shall incorporate into the patent any new or amended

				claims determined to be patentable. The issuance of the certificate shall

				terminate the opposition proceeding.

						336.Estoppel

							(a)Estoppel

								(1)In

				generalSubject to paragraph

				(2), after a certificate has been issued under section 335 in accordance with

				the decision of the panel in an opposition proceeding, the determination with

				respect to an issue of invalidity raised by an opposer shall bar that opposer

				from raising, in any subsequent proceeding involving that opposer under this

				title, any issue of fact or law actually decided and necessary to the

				determination of that issue.

								(2)ExceptionIf

				an opposer in an opposition proceeding demonstrates, in a subsequent proceeding

				referred to in paragraph (1), that there is additional factual evidence that is

				material to an issue of fact actually decided in the opposition proceeding, and

				necessary to the final determination in the opposition proceeding, that could

				not reasonably have been discovered or presented in the opposition proceeding

				by that opposer, the opposer may raise, in that subsequent proceeding, that

				issue of fact and any determined issue of law for which the issue of fact was

				necessary.

								(b)Expanded

				definition of opposerFor

				purposes of this section, the term opposer includes the person

				making the request under section 321, any real party in interest, and their

				successors in interest.

							(c)New

				party-in-InterestIf a proceeding arising by reason of additional

				factual evidence raised under subsection (a)(2) involves a real party in

				interest not identified to the patent owner under section 322, the real party

				in interest shall notify the Director and the patent owner of that fact and of

				the proceeding, within 30 days after receiving notice that the proceeding has

				been filed.

							337.Duration of

				oppositionThe determination

				of a panel in an opposition proceeding under this chapter, including any

				determinations pursuant to a request for reconsideration under section 133,

				shall be issued not later than 1 year after the date on which the opposition

				proceeding is instituted under section 325. Upon good cause shown, the Director

				may extend the 1-year period by not more than 6 months.

						338.Settlement

							(a)In

				generalAn opposition

				proceeding under this chapter shall be terminated with respect to any opposer

				upon the joint request of the opposer and the patent owner, unless the panel

				has issued a written decision under section 331 before the request for

				termination is filed. If the opposition is terminated with respect to an

				opposer under this section, no estoppel under section 336 shall apply to that

				opposer with respect to an issue of invalidity raised in the opposition

				proceeding. The written decision under section 331 shall thereafter be issued

				only with respect to issues of invalidity raised by opposers that remain in the

				opposition proceeding.

							(b)Agreements in

				writingAny agreement or

				understanding between the patent owner and an opposer, including any collateral

				agreements referred to therein, that is made in connection with or in

				contemplation of the termination of an opposition proceeding under subsection

				(a) shall be in writing. The opposition with respect to the parties to the

				agreement or understanding shall not be terminated until a true copy of the

				agreement or understanding, including any such collateral agreements, has been

				filed in the Patent and Trademark Office. If any party filing such an agreement

				or understanding requests, the agreement or understanding shall be kept

				separate from the file of the opposition, and shall be made available only to

				Government agencies on written request, or to any person on a showing of good

				cause.

							(c)Discretionary

				actions reviewableAny discretionary action of the Director under

				subsection (b) shall be reviewable under chapter 7 of title 5.

							339.Intervening

				rightsAny proposed amended or

				new claim determined to be patentable and incorporated into a patent following

				an opposition proceeding under this chapter shall have the same effect as that

				specified in section 252 of this title for reissued patents on the right of any

				person who made, purchased, or used within the United States, or imported into

				the United States, anything patented by such proposed amended or new claim, or

				who made substantial preparation therefor, before the certificate issued under

				section 335 with respect to that amended or new claim.

						340.Relationship

				with reexamination proceedings

							(a)EstoppelA patent for which an opposition proceeding

				has been instituted under this chapter may not thereafter be made the subject

				of a request under section 302 or 311 for reexamination, by the same opposer or

				on behalf of the same real party in interest, on the same claim and on the same

				issue that was the basis of the opposition proceeding.

							(b)Staying of other

				proceedings[If, after an

				opposition proceeding has been instituted under this chapter, a request for

				reexamination under section 302 or section 311 is made by or on behalf of a

				person other than the opposer or the same real party in interest, such

				reexamination shall be stayed during the pendency of any opposition proceeding

				under this

				chapter.]

							.

			(b)Clerical

			 amendmentThe table of chapters for part III of title 35, United

			 States Code, is amended by adding at the end the following:

				

					

						32.Opposition

				  Procedures321

					

					.

			3.Publication of

			 patent applicationsSection

			 122 of title 35, United States Code, is amended—

			(1)in subsection

			 (b)(2)—

				(A)by striking

			 subparagraph (B); and

				(B)in subparagraph

			 (A)—

					(i)by

			 striking (A) An application and inserting An

			 application; and

					(ii)by

			 redesignating clauses (i) through (iv) as subparagraphs (A) through (D),

			 respectively; and

					(2)by striking

			 subsection (c) and redesignating subsection (d) as subsection (c).

			4.Submissions by

			 third partiesSection 131 of

			 title 35, United States Code, is amended—

			(1)by striking

			 The Director and inserting (a)

			 In general.—The

			 Director; and

			(2)by adding at the

			 end the following:

				

					(b)Third party

				submissionsAny party shall have the opportunity to submit for

				consideration and for inclusion in the record, prior art (including, but not

				limited to, evidence of knowledge or use, or public use or sale, under section

				102), to determine whether the invention was known or used, or was in public

				use, or on sale, under section 102 or would have been obvious under section

				103. The Director shall consider such submissions if the request—

						(1)is made in writing

				not later than—

							(A)6 months after the

				date on which the patent application is published under section 122, or

							(B)before the date on

				which a notice of allowance is mailed under section 151 for a patent on the

				invention,

							whichever

				occurs first;(2)is accompanied by

				the payment of a fee established by the Director under section 41 for third

				party submissions;

						(3)sets forth the

				teaching and applicability of each reference and the basis on which the

				submission is offered; and

						(4)includes a sworn

				declaration attesting to the relevance and accuracy of the submissions.

						Information submitted under this

				subsection shall be considered during the examination of the patent

				application..

			5.Inter partes

			 reexamination

			(a)Estoppel

			 provisionSection 315(c) of title 35, United States Code, is

			 amended by striking or could have raised.

			(b)Final

			 decisionSection 317(b) of title 35, United States Code, is

			 amended—

				(1)in the heading, by striking

			 Final

			 decision and inserting District court

			 decision; and

				(2)in the first

			 sentence, by striking final decision and inserting

			 decision of a district court.

				(c)ApplicabilityNotwithstanding

			 section 4608(a) of the Intellectual Property and Communications Reform Act of

			 1999, as enacted by section 1000(a)(9) of Public Law 106–113 (41 U.S.C. note),

			 sections 311 through 318 of title 35, United States Code, as amended by this

			 section, shall apply to any patent that issues from an original application

			 filed before, on, or after November 29, 1999.

			6.Willful

			 infringementSection 284 of

			 title 35, United States Code, is amended—

			(1)in the first

			 paragraph, by striking Upon and inserting (a)

			 Award of

			 Damages.—Upon; and

			(2)by amending the

			 second paragraph to read as follows:

				

					(b)Willful

				infringement

						(1)Increased

				damagesA court that has determined that the infringer has

				willfully infringed a patent or patents may increase the damages up to three

				times the amount of damages found or assessed under subsection (a), except that

				increased damages under this paragraph shall not apply to provisional rights

				under section 154(d) of this title.

						(2)Permitted

				grounds for willfulnessA court may find that an infringer has

				willfully infringed a patent only if the patent owner presents clear and

				convincing evidence that—

							(A)after receiving

				written notice from the patentee—

								(i)alleging acts of

				infringement in a manner sufficient to give the infringer an objectively

				reasonable apprehension of suit on such patent, and

								(ii)identifying with

				particularity each claim of the patent, each product or process that the patent

				owner alleges infringes the patent, and the relationship of such product or

				process to such claim,

								the

				infringer, after a reasonable opportunity to investigate, thereafter performed

				one or more of the alleged acts of infringement;(B)the infringer

				intentionally copied the patented invention with knowledge that it was

				patented; or

							(C)after having been

				found by a court to have infringed that patent, the infringer engaged in

				conduct that was not colorably different from the conduct previously found to

				have infringed the patent, and which resulted in a separate finding of

				infringement of the same patent.

							(3)Limitations on

				willfulness(A)A court shall not find

				that an infringer has willfully infringed a patent under paragraph (2) for any

				period of time during which the infringer had an informed good faith belief

				that the patent was invalid or unenforceable, or would not be infringed by the

				conduct later shown to constitute infringement of the patent.

							(B)An

				informed good faith belief within the meaning of subparagraph (A) may be

				established by reasonable reliance on advice of counsel.

							(C)The decision of the infringer not to

				present evidence of advice of counsel shall have no relevance to a

				determination of willful infringement under paragraph (2).

							(4)Limitation on

				pleadingBefore the date on

				which a determination has been made that the patent in suit is not invalid, is

				enforceable, and has been infringed by the infringer, a patentee may not plead,

				and a court may not determine, that an infringer has willfully infringed the

				patent. The court’s determination of an infringer's willfulness shall be made

				without a jury.

						;

				and

			(3)in the third

			 paragraph, by striking The court and inserting (c)

			 Expert

			 Testimony.—The court.

			7.VenueSection 1400 of title 28, United States

			 Code, is amended by adding at the end the following new subsection:

			

				(c)A court shall grant a motion to transfer an

				action to a judicial district or division in which the action could have been

				brought if—

					(1)such judicial district or division is a

				more appropriate forum for the action, including any judicial district or

				division where a party to the action has substantial evidence or

				witnesses;

					(2)the action was not

				brought in a district or division—

						(A)in which the patentee resides or maintains

				its principal place of business;

						(B)in which an accused infringer maintains its

				principal place of business; or

						(C)in the State in which an accused infringer,

				if a domestic corporation, is incorporated;

						(3)at the time the action was brought, neither

				the patentee nor an accused infringer had substantial evidence or witnesses in

				the judicial district in which the action was brought; and

					(4)the action has not been previously

				transferred under this subsection.

					(d)For purposes of subsection (c), the use or

				sale of allegedly infringing subject matter in a judicial district shall not,

				by itself, establish the existence of substantial evidence or witnesses in such

				a judicial

				district.

				.

		8.InjunctionSection 283 of title 35, United States Code,

			 is amended by adding at the end the following: In determining equity,

			 the court shall consider the fairness of the remedy in light of all the facts

			 and the relevant interest of the parties associated with the invention. Unless

			 an injunction is entered pursuant to a nonappealable judgment of infringement,

			 a court shall stay the injunction pending an appeal upon an affirmative showing

			 that the stay would not result in irreparable harm to the owner of the patent

			 and that the balance of hardships from the stay does not favor the owner of the

			 patent..

		

